                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    DAVARIUS LAVALLE RIGGINS,

                               Plaintiff,
                                                                           ORDER
          v.
                                                                        19-cv-346-jdp
    J. JONES,

                               Defendant.1


         Plaintiff Davarius Lavalle Riggins alleges that defendant J. Jones, an officer in the

University of Wisconsin Police Department, illegally searched Riggins’s car and arrested

Riggins. After screening Riggins’s complaint, I granted Riggins leave to proceed on Fourth

Amendment claims against Jones under 42 U.S.C. § 1983. Dkt. 8.

         Now, Jones moves to stay Riggins’s lawsuit. Dkt. 13. Riggins faces criminal charges in

the Dane County Circuit Court based on the arrest at the center of this lawsuit. See State v.

Riggins, Dane County Case No. 2019CF294. The outcome of both this case and Riggins’s

criminal case may hinge on whether Jones’s search of Riggins’s car violated the Fourth

Amendment. So if I determine that the search was unlawful in Riggins’s action for damages,

that ruling could conflict with a ruling on the same question in his criminal case.

         Federal courts should generally abstain from issuing orders that would interfere with

ongoing state criminal proceedings. Younger v. Harris, 401 U.S. 37, 45 (1971). Younger concerns

a request for an injunction against state criminal proceedings, but its reasoning applies to cases

like this one in which the plaintiff seeks merely damages, not an injunction. Simpson v. Rowan,


1
 I have updated the caption to reflect the dismissal of the other defendants named in Riggins’s
complaint in my screening order, Dkt. 8.
73 F.3d 134 (7th Cir. 1995). So I will close Riggins’s case while his criminal case is pending.

Riggins may move to reopen this case after the conclusion of his state criminal proceedings,

including his appeals and any relevant state collateral review proceedings. See id. at 139.



                                            ORDER

       IT IS ORDERED that this case is CLOSED pending final resolution of plaintiff

Davarius Lavalle Riggins’s state criminal proceedings in State v. Riggins, Dane County Case No.

2019CF294.

       Entered October 31, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
